KUBACKI, J.,
This matter came before this court on a petition for leave to appeal from award of arbitrators in forma pauperis under 5 PS §72.
Petitioner, Stanley M. Mitek, filed a complaint in equity against respondent, Ste-Mel Signs, Inc., seeking an accounting for commissions due him for the solicitation of the sale of outdoor advertising signs. On April 18, 1966, the action was transferred to the law side of the court by Waters, J. Thereafter an arbitration panel, under the jurisdiction of the Common Pleas Court of Philadelphia County heard the matter and found for petitioner and against respondent in the sum of $1,000.
This court filed an order on March 15,1972, denying plaintiff’s petition and directing him to pay all costs within 20 days or suffer dismissal of his appeal.
Purdon’s Pennsylvania Statutes, 5 PS §72, provides that:
“If the party against whom any award shall be made as aforesaid, not being the party by whom the rule of reference was taken out, shall apply by petition, to a judge of the court in which such action is depending, and shall therein set forth that, by reason of poverty, he is unable to pay the costs of the suit, as aforesaid, and shall make affidavit of such facts, it shall be lawful for such judge, after due notice to the opposite party, if he shall be satisfied of the truth of the statements in such petition, to make such an order, that the appeal of such party in the case, shall be good, although the costs shall not be paid by him, as aforesaid. 1836, June 16, P. L. 715 §28.”
In the instant case, the arbitration award was in favor of petitioner and this court was, therefore, compelled to deny his petition.